Citation Nr: 1221198	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  11-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran's report of separation showed that he was enlisted into the Army on February 8, 1946 and separated on August 10, 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the purpose of establishing entitlement to VA nonservice-connected pension benefits, the Veteran did not serve in the active military, naval, or air service for 90 days or more during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for receipt of nonservice-connected pension benefits. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.1-3.3, 3.6, 3.7, 3.15, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war; and who is permanently and totally disabled due to nonservice-connected disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements. 38 U.S.C.A. § 1521(a), (j) (West 2002); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C.A. §§ 1521, 1522 (West 2002). 

Basic entitlement exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2011).  

With exceptions not here applicable, VA currently recognizes the following as periods of war: January 1, 1817, through December 31, 1898, inclusive; April 21, 1898, through July 4, 1902, inclusive; April 6, 1917, through November 11, 1918, inclusive; December 7, 1941, through December 31, 1946, inclusive; June 27, 1950, through January 31, 1955, inclusive; August 5, 1964, through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2 (2011).  The Veteran served during World War II.

Qualifying service is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial.  See 38 C.F.R. § 3.15 (2011). 

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The threshold issue in this case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue. 

The Veteran seeks nonservice-connected pension benefits, claiming that he is no longer able to work due to his ailing health.  The RO denied the claim on the basis that, although he was enlisted in the U.S. Army from February to August 1946, his report of separation showed that he had only one month and 29 days of qualifying active service.  

The Veteran's service personnel records do not indicate that he had 90 days of qualifying service.  A Request for Eligibility or Entitlement Information dated in March 1947 indicated that he had lost time for being AWOL from February 19, 1946, to February 25, 1946; from March 28, 1946, to April 9, 1946; and from April 12, 1946, to May 8, 1946, for a total of 49 days.  The report also reflected that he was in confinement from May 9, 1946, to July 26, 1946, for a total of 78 days.  Thus, the report noted he lost 127 days under AW 107 which reduced his period of service to less than ninety days.  A July 1947 certificate found that he was sentenced to confinement by court martial as a result of his having been AWOL.  

There is nothing in the Veteran's service personnel records to contradict his separation report that he had only one month and 29 days of qualifying service.  Thus, the Board concludes that the Veteran did not serve during a wartime period for more than 90 days and thus does not meet the basic criteria for wartime service.  38 C.F.R. § 3.3 (2011).  

Absent qualifying service for nonservice-connected pension benefits, the claim lacks legal merit or legal entitlement, and is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (2011) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (2011) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

There is essentially no dispute as to the pertinent facts.  In a December 2010 statement, the Veteran indicated that he agreed that for pay purposes one month and 29 days was correct, but that his service time for pension purposes should be based upon his total length of service, without subtracting any for being AWOL or in confinement.  This is strictly a legal argument and its resolution is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA nonservice-connected pension benefits.  Therefore, there is no additional assistance required to fulfill VA's duty to notify or duty to assist.  


ORDER

Nonservice-connected pension benefits are denied.



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


